DETAILED ACTION
EXAMINER’S AMENDMENT
The application has been amended as follows: 
(Note: Abstract should be separate page and less than 150 words).
Abstract (amended) An OCT for generating images of an anterior   or posterior segment of an eye is described. The system includes a light source, a controller, optics, a detector, and a processor. The light source generates a beam of light and is capable of operating in a posterior or an anterior segment imaging mode, the light source outputs light with a spectral bandwidth equal or narrower than the wide of 1060 nm water absorption window. In the anterior segment imaging, the light source outputs light with a spectral bandwidth larger than the width of the 1060 nm water absorption window. The controller enables switching between the posterior or anterior segment imaging mode. The optics scan light over a set of transverse location across the eye. The detector measuring returning light and generates output signals for use by the processor to generate images.

Allowable Subject Matter
2.    Claims 1 and 4-18 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,8 and 9  ,which include,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/2/2021